Appellate Case: 22-6046     Document: 010110783218       Date Filed: 12/14/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-6046
                                                    (D.C. No. 5:21-CR-00147-SLP-1)
  MICHAEL HANS OLOA,                                          (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, BALDOCK, and BRISCOE, Circuit Judges.
                   _________________________________

       Defendant-Appellant Michael Hans Oloa pleaded guilty to one count of

 possessing a firearm after having been convicted of a felony, in violation of 18

 U.S.C. § 922(g)(1).1 The charge arose out of Mr. Oloa’s possession and use of a

 firearm to shoot at federal officers as they tried to apprehend him while he fled from

 a casino. The district court applied a cross-reference to attempted murder when

 calculating Mr. Oloa’s advisory Guidelines range under the United States Sentencing



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
       1
         Mr. Oloa also pleaded guilty to one count of assaulting a federal officer, in
 violation of 18 U.S.C. § 111(a) and (b).
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022    Page: 2



 Guidelines. Applying this cross-reference resulted in a Guidelines range of 151 to

 188 months’ imprisonment.

       Mr. Oloa challenges his sentence on one ground, arguing the district court

 erred by applying the cross-reference for attempted murder when calculating his

 Guidelines range. Specifically, he contends the district court should not have applied

 any cross-reference because the evidence does not support a finding that he intended

 to kill the officers during the assault. We disagree. The district court did not clearly

 err in finding Mr. Oloa intended to kill the officers when he shot at them during the

 foot chase. Accordingly, we affirm.

                                 I.     BACKGROUND

                                  A.     Factual History

       Mr. Oloa was banned from Comanche Nation Casino in Lawton, Oklahoma.

 On May 25, 2021, two Comanche Nation Tribal Officers responded to a call from the

 casino after Mr. Oloa was seen trespassing on the premises. When the officers

 contacted Mr. Oloa in the casino, he gave them false identification information. After

 the officers asked about the other identification information Mr. Oloa had in his

 possession, Mr. Oloa ran out of the casino and a foot chase ensued into the

 parking lot. One officer attempted to use his taser to apprehend Mr. Oloa but was

 unsuccessful. While running through the parking lot, Mr. Oloa looked at the officer

 running behind him, grabbed his firearm, extended his arm behind his back, and fired

 at the officer. The officers took cover after the shot. Mr. Oloa turned around and

 again pointed the firearm in the direction of the officers before continuing to run

                                             2
Appellate Case: 22-6046    Document: 010110783218       Date Filed: 12/14/2022       Page: 3



 through the parking lot toward an apartment building where the officers lost sight of

 him. When officers apprehended Mr. Oloa later that night, he had in his possession a

 semi-automatic pistol, with one round of ammunition jammed in the chamber.

                               B.     Procedural History

       Mr. Oloa was charged with assaulting a federal officer, in violation of 18

 U.S.C. § 111(a) and (b), and unlawfully possessing a firearm, in violation of 18

 U.S.C. § 922(g)(1). Mr. Oloa pleaded guilty to both charges.

       The United States Probation Office prepared a presentence investigation report

 (“PSR”) in preparation for sentencing. Describing the offense conduct, the PSR

 reported the video surveillance footage demonstrated that while the officers were

 chasing Mr. Oloa, he “brandished a firearm . . . and fired one round toward the

 officers.” ROA Vol. II at 30. After the first shot, the PSR reported Mr. Oloa

 “attempt[ed] to clear the weapon by using both his hands to pull the slide of the

 firearm,” then “pointed the firearm towards officers again before he realized it was

 still jammed and attempted to clear the chamber again before he pointed it at the

 officers as he fled into the apartment complex.” Id.

       Based on this reported conduct, the probation officer applied a cross-reference

 for attempted murder when calculating the offense level for Mr. Oloa’s firearm

 possession conviction. The probation officer reasoned that Mr. Oloa “discharged one

 round towards officers and attempted to fire additional rounds; however, the firearm

 jammed, and the defendant was unable to clear the weapon as he fled.” Id. at 32.

 After calculating Mr. Oloa’s total offense level of 30 and criminal history category of

                                            3
Appellate Case: 22-6046    Document: 010110783218         Date Filed: 12/14/2022       Page: 4



 V, the PSR reported an advisory Guidelines range of 151 to 188 months’

 imprisonment.

       Mr. Oloa objected to several sections of the PSR. As relevant to this appeal,

 Mr. Oloa objected “to the extent that it alleges Mr. Oloa fired directly at officers.” Id.

 at 49. Instead, Mr. Oloa asserted that “[t]he one round that Mr. Oloa shot was aimed

 towards the ground for the purpose of impeding their pursuit of him.” Id. Based on

 this objection, Mr. Oloa also objected to the attempted murder cross-reference.

 Mr. Oloa further explained his basis for this objection in his sentencing memorandum

 and motion for downward variance. Mr. Oloa explained that “although he did fire one

 shot to slow down the police in their pursuit of him in this matter, he had no intent to

 harm the officers and did not put them at risk of serious bodily injury.” ROA Vol. I at

 32. Without such an intent to commit murder, Mr. Oloa argued the attempted murder

 cross-reference was erroneous. Mr. Oloa asserted his lack of intent was supported by

 “the surveillance video at the scene, which shows that Mr. Oloa wasn’t even looking

 in the direction of the officers when he fired.” Id. at 33. The Government disagreed,

 arguing the attempted murder cross-reference was appropriate where a preponderance

 of the evidence, i.e., the video evidence, supported the conclusion that Mr. Oloa

 intended to kill the officers so he could escape their pursuit.

       At the sentencing hearing, the district court overruled Mr. Oloa’s objection,

 explaining:

       It is clear to the [c]ourt from the evidence that . . . [the] firearm was not
       fired into the ground as simply as the defendant would have us believe,
       that it was simply some type of warning shot or some—if there can be an

                                             4
Appellate Case: 22-6046        Document: 010110783218     Date Filed: 12/14/2022      Page: 5



        innocuous firing of a gun. . . —simply a way to deter or interfere with the
        officers chasing him.

        The firearm was not fired forward. It wasn’t fired in the air. It wasn’t
        fired straight down.

 ROA Vol. III at 38. The district court explained that in its view of the video,

 Mr. Oloa “throws his arm back and points the firearm behind him . . . . in the

 direction of the officers.” Id. The district court also noted this finding was supported

 “by the fact that there appears to be a second attempted shot as evidenced by not only

 the video wherein the firearm was pointed at the officers, but [also] the firearm

 [which, when] recovered . . . demonstrated that it [had] malfunctioned.” Id. at 38–39.

 The district court disagreed with Mr. Oloa’s argument that the preponderance of the

 evidence did not support a finding of intent because the angle of the firearm is not

 clear, stating that “[t]o slice that any thinner would be to suggest” that an intent to

 kill could not be found “if you were a poor marksman.” Id. at 39. The district court

 noted that “no one would know—short of some type of laser—where that firearm was

 actually pointed, but it does appear from the video and the evidence that that gun was

 fired at the officers.” Id.

        After overruling Mr. Oloa’s objections, the district court adopted the PSR “as

 the findings of the [c]ourt for sentencing purposes,” including the offense level

 calculations and the advisory Guidelines range of 151 to 188 months’ imprisonment.

 Id. at 41. Based on this calculation and the 18 U.S.C. § 3553 factors, the district court

 sentenced Mr. Oloa to 188 months’ imprisonment as to the assault conviction and



                                             5
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022    Page: 6



 120 months’ as to the possession conviction, to be served concurrently. Mr. Oloa

 timely appealed his sentence.

                                   II.    DISCUSSION

        On appeal, Mr. Oloa challenges the district court’s application of the attempted

 murder cross-reference when calculating his Guidelines range. The gravamen of

 Mr. Oloa’s challenge is his contention that the district court clearly erred by finding

 that he intended to kill the pursuing officers when he fired the gun, rather than

 finding that he fired as a means to escape without intending to hit the officers. Before

 reaching the merits of this challenge, we first explain the Guidelines cross-reference

 provision and address the parties’ dispute as to the correct standard of review.

                                 A.      Legal Background

        When sentencing a defendant who “used or possessed any firearm or

 ammunition cited in the offense of conviction in connection with the commission or

 attempted commission of another offense,” USSG §2K2.1 requires district courts to

 cross-reference “to USSG §2X1.1 (Attempt, Solicitation, or Conspiracy) in respect to

 that other offense, if the resulting offense level is greater than” the offense level

 calculated pursuant to §2K2.1 and did not result in death. See United States

 Sentencing Commission, Guidelines Manual §2K2.1(c)(1)(A) (Nov. 2021). In turn,

 USSG §2X1.1 requires district courts to cross-reference to another offense Guideline

 section “[w]hen an attempt, solicitation, or conspiracy is expressly covered by” that

 section. USSG §2X1.1(c). For purposes of this cross-reference, “another offense”

 means “any federal, state, or local offense, other than the explosive or firearms

                                             6
Appellate Case: 22-6046    Document: 010110783218         Date Filed: 12/14/2022   Page: 7



 possession or trafficking offense, regardless of whether a criminal charge was

 brought, or a conviction obtained.” USSG §2K2.1, comment. (n.14(C)) . The

 “relevant conduct must be proven by only a preponderance of the evidence.” United

 States v. Craig, 808 F.3d 1249, 1255 (10th Cir. 2015).

        Accordingly, the questions before the district court, in deciding what cross-

 reference to apply (if any), were:

        (1) Did Mr. Oloa’s offense of conviction involve a firearm or ammunition?

        (2) If so, did he use or possess this firearm or ammunition in connection with
        the commission or attempted commission of another federal, state, or local
        offense, regardless of whether he was charged or convicted of such other
        offense?

        (3) If the answer to the above two questions is yes, whether the attempted
        commission of the other offense is expressly covered by another offense
        Guideline section?

        The answer to the first question was “yes.” Mr. Oloa’s offense of conviction

 was possession of a firearm after being convicted of a felony, under 18 U.S.C.

 § 922(g)(1). The district court also answered the second and third questions in the

 affirmative, concluding Mr. Oloa used the firearm in connection with the commission

 of attempted murder and that attempted murder is expressly covered by USSG

 §2A2.1 (Assault with Intent to Commit Murder; Attempted Murder). Mr. Oloa

 disputes the second conclusion, arguing the district court clearly erred in finding the

 video established by a preponderance of the evidence his intent to murder the

 officers.




                                            7
Appellate Case: 22-6046     Document: 010110783218        Date Filed: 12/14/2022     Page: 8



       We now turn to the standard of review applicable to the district court’s finding

 regarding Mr. Oloa’s intent, an issue the parties dispute, before turning to the merits

 of Mr. Oloa’s challenge.

                                B.    Standard of Review

       We review “legal questions regarding the application of the Sentencing

 Guidelines de novo, and a district court’s factual findings are reviewed only for clear

 error, giving due deference to the district court’s application of the Guidelines to the

 facts.” United States v. Finnesy, 953 F.3d 675, 688 (10th Cir. 2020) (internal

 quotation marks omitted). A factual finding is clearly erroneous “only if [it] is

 without factual support in the record or if, after reviewing all the evidence, we are

 left with a definite and firm conviction that a mistake has been made.” Craig, 808

 F.3d at 1255 (alteration in original) (quotation marks omitted). “If the district court’s

 account of the evidence is plausible in light of the record viewed in its entirety,” we

 may not reverse it even if we may have weighed the evidence differently. Anderson v.

 City of Bessemer City, 470 U.S. 564, 573–74 (1985). In other words, “[w]here there

 are two permissible views of the evidence, the factfinder’s choice between them

 cannot be clearly erroneous.” Id. at 574. “The party challenging the sentence ‘bears

 the initial burden of showing that the district court’ erred.” United States v. Sanchez–

 Leon, 764 F.3d 1248, 1262 (quoting Williams v. United States, 503 U.S. 193, 203

 (1992)).

       The parties recite the same standard we recite, but they disagree as to how it

 should apply to the district court’s factual findings of Mr. Oloa’s intent based on

                                             8
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022      Page: 9



 video evidence. Mr. Oloa argues “[t]he clear-error standard calls for less deference in

 this case than in others because the district court’s ruling was primarily based on

 videos that this [c]ourt can review for itself, rather than on live witness testimony

 that cannot be recreated on appeal.” Appellant’s Br. at 9. The Government, on the

 other hand, contends we “must uphold the district court’s finding unless it is

 ‘blatantly contradicted’ by the video evidence.” Appellee’s Br. at 11 (quoting United

 States v. Roberts, 717 F. App’x 810, 812 (10th Cir. 2017) (citing Scott v. Harris, 550

 U.S. 372, 380–81 (2007))).

        Neither party is correct. In the context of suppression hearings, we have

 reiterated that we “defer[] to the district court’s finding of facts and review[] them

 solely for clear error, even when . . . there is video tape of the [event].” United States

 v. Simpson, 609 F.3d 1140, 1146 (10th Cir. 2010); see id. (“The increasing

 availability of videotapes of traffic stops due to cameras mounted on patrol cars does

 not deprive district courts of their expertise as finders of fact, or alter our precedent

 to the effect that appellate courts owe deference to the factual findings of district

 courts.” (quoting United States v. Santos, 403 F.3d 1120, 1128 (10th Cir. 2005))); see

 also United States v. Dickerson, 678 F. App’x 706, 718 (10th Cir. 2017)

 (unpublished) (reviewing the district court’s finding of bodily injury based on a video

 recording for clear error, concluding “[a]lthough we have no evidence that the taser

 caused . . . lasting pain, it would not be clearly erroneous for the district court to infer

 that the injury . . . was painful based on [the] reaction to the taser in the video

 recording.”). When reviewing the district court’s finding of intent based on the video

                                              9
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022    Page: 10



  evidence for the purposes of applying the attempted murder cross-reference here, we

  review for clear error and will reverse “only if [it] is without factual support in the

  record or if, after reviewing all the evidence, we are left with a definite and firm

  conviction that a mistake has been made.” Craig, 808 F.3d at 1255 (alteration in

  original) (quotation marks omitted); see also United States v. Piper, 839 F.3d 1261,

  1270 (10th Cir. 2016) (reviewing a district court’s factual findings of intent based on

  video evidence for clear error and affirming the denial because we “lack[ed] a

  definite and firm conviction that the district court erred in finding [the defendant]

  intended the video to be viewed by and construed as a threat to the cooperating

  witness.” (internal quotation marks omitted)).

        Mr. Oloa relies on two Supreme Court cases to argue we should give less

  deference to the district court’s factual findings in this case based on the ease of

  independently reviewing the evidence. Appellant’s Br. at 9 (citing Bose Corp. v.

  Consumers Union of U.S., Inc., 466 U.S. 485, 499–50 (1984); Easley v. Cromartie,

  532 U.S. 234, 243 (2001)). However, neither case persuades us to arrive at that

  conclusion here. In Bose Corp., the Supreme Court held that “the clearly-erroneous

  standard of Rule 52(a) of the Federal Rules of Civil Procedure does not prescribe”

  the obligation to make an independent examination of the whole record in cases

  raising First Amendment issues. 466 U.S. at 499, 514. The Court explained that,

  although “[t]he same ‘clearly erroneous’ standard applies to findings based on

  documentary evidence as to those based entirely on oral testimony,” the

  “presumption of correctness” applies with less force in cases raising First

                                              10
Appellate Case: 22-6046     Document: 010110783218           Date Filed: 12/14/2022    Page: 11



  Amendment issues because “the rule of independent review assigns to judges a

  constitutional responsibility that cannot be delegated to the trier of fact, whether the

  factfinding function be performed in the particular case by a jury or by a trial judge.”

  Id. at 500–01. In Easley, the Supreme Court reviewed a three-judge district court’s

  determination of racially motivated redistricting “only for ‘clear error.’” 532 U.S. at

  242; id. at 237. The Court noted that “[w]here an intermediate court reviews, and

  affirms, a trial court’s factual findings, [it] will not ‘lightly overturn’ the concurrent

  findings of the two lower courts.” Id. However, where there was no intermediate

  court in that case, and “the key evidence consisted primarily of documents and expert

  testimony,” the Court concluded “an extensive review of the District Court’s

  findings, for clear error, [wa]s warranted.” Id. at 243.

         Neither case demonstrates that less deference to the district court’s factual

  findings is warranted in this case. The independent review in Bose was based on “a

  constitutional responsibility” in cases raising First Amendment issues. 466 U.S. at

  499. And, in Easley, the Court concluded the independent review was warranted

  because there had been no intermediary review of the findings. 532 U.S. at 243.

  Absent such circumstances creating an independent obligation to review the entire

  record, we defer to the district court’s factual findings under the clearly erroneous

  standard “even when the district court’s findings do not rest on credibility

  determinations, but are based instead on physical or documentary evidence or

  inferences from other facts.” Anderson, 470 U.S. at 574.



                                              11
Appellate Case: 22-6046     Document: 010110783218        Date Filed: 12/14/2022     Page: 12



        The Government maintains that in applying this standard, we “must uphold the

  district court’s finding unless it is ‘blatantly contradicted’ by the video evidence.”

  Appellee’s Br. at 11 (quoting Roberts, 717 F. App’x at 812 (citing Scott, 550 U.S. at

  380–81)). But the Supreme Court applied the “blatant[] contradict[ion]” standard in

  the context of a motion for summary judgment. Scott, 550 U.S. at 380. When

  describing whether the parties had presented a genuine issue of material fact, the

  Court stated that “[w]hen opposing parties tell two different stories, one of which is

  blatantly contradicted by the record, so that no reasonable jury could believe it, a

  court should not adopt that version of the facts for purposes of ruling on a motion for

  summary judgment.” Id. This standard is not applicable when reviewing the

  procedural reasonableness of a criminal sentence. If video evidence blatantly

  contradicted a district court’s factual findings in this context, it may very well also

  demonstrate the court clearly erred if the finding was otherwise “without factual

  support.” Craig, 808 F.3d at 1255. However, we are not required to conclude

  evidence blatantly contradicts the district court’s findings to conclude that finding is

  clearly erroneous. See United States v. Mejia-Canales, 467 F.3d 1280, 1284 (10th

  Cir. 2006) (finding clear error when the district court’s factual finding was “simply

  without factual support in the record” without requiring the photographs to blatantly

  contradict the finding) (internal quotation marks omitted).

        In summary, the district court’s reliance on video evidence does not change

  our standard of review for its factual finding of intent. Instead, we “defer[] to the

  district court’s finding of facts and review[] them solely for clear error, even when

                                             12
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022    Page: 13



  . . . there is video tape of the [event].” Simpson, 609 F.3d at 1146. In other words, we

  review the district court’s factual findings based on the video and uphold those

  findings unless they are unsupported by the record or we are left with the definite

  conviction that an error has been made. Craig, 808 F.3d at 1255.

                                       C.     Analysis

         With the above standard of review in mind, we now address Mr. Oloa’s

  challenge to the district court’s application of the attempted murder cross-reference

  when calculating his Guidelines range. The Guideline pertaining to attempted murder

  applies when the evidence demonstrates “a specific intent to kill the victim . . . .

  [A]cting with malice by committing a reckless and wanton act without also intending

  to kill the victim is not sufficient for conviction.” United States v. Currie, 911 F.3d

  1047, 1054 (10th Cir. 2018) (citing United States v. Perez, 43 F.3d 1131, 1138 (7th

  Cir. 1994)). We have recognized that “[i]ntent, of course, is seldom established by

  direct evidence, and resort must generally be made to circumstantial evidence.”

  United States v. Davidson, 597 F.2d 230, 232 (10th Cir. 1979).

         At the sentencing hearing, the district court relied on the following to find

  Mr. Oloa shot at the officers with the intent to kill:

          Mr. Oloa did not fire forward, into the air, or straight down.

          Mr. Oloa “thr[ew] his arm back” in the direction of the officers and fired.

          Mr. Oloa tried to shoot at the officers a second time, again pointing the firearm
           at the officers.




                                              13
Appellate Case: 22-6046     Document: 010110783218        Date Filed: 12/14/2022       Page: 14



         When the firearm was recovered, it had malfunctioned, demonstrating the next
          round “was interfering with the cycling of the firearm, making it incapable of
          firing a second shot.”

  ROA Vol. III at 38–39.

        Mr. Oloa argues the finding that he intended to kill the officers is clearly

  erroneous for three reasons. First, he argues the video evidence does not demonstrate

  an intent to kill by a preponderance of the evidence because the angle of where he

  was pointing the gun is unclear. Second, Mr. Oloa argues the firearm malfunction

  does not support a finding that he tried to fire at the officers a second time because

  the type of semi-automatic firearm Mr. Oloa used loads another bullet automatically

  after one is shot. Finally, Mr. Oloa argues the second shot cannot demonstrate an

  intent to kill because the video does not demonstrate where the officers were

  positioned. Based on these arguments, Mr. Oloa asserts the district court clearly erred

  in “credit[ing] the [G]overnment’s theory” of the surveillance video over his account.

  Appellant’s Br. at 21. We disagree.

        Even without knowing the exact angle of Mr. Oloa’s shot, the district court’s

  finding has support in the record.2 Specifically, the videos support the district court’s



        2
           We reject Mr. Oloa’s argument that intent to kill requires a defendant to
  precisely aim at a particular individual and therefore the district court’s ruling cannot
  “be affirmed on the theory that Mr. Oloa positioned his gun in the officers’ general
  direction.” Reply Br. at 16; see also id. at 9–16; Appellant’s Br. at 11–12. We have
  observed that an intent to kill can be “based solely on the fact that the defendant shot
  in the victim’s direction such that the bullet could have struck him.” United States v.
  Alexander, No. 20-6154, 2022 WL 2763689, at *7 (10th Cir. July 15, 2022)
  (unpublished) (quoting United States v. Caston, 851 F. App’x 557, 564 (6th Cir.
  2021)).
                                             14
Appellate Case: 22-6046     Document: 010110783218         Date Filed: 12/14/2022     Page: 15



  finding that Mr. Oloa shot at the pursuing officer with the intent to kill. The videos

  show Mr. Oloa running away from the officers, while looking back to see where the

  officers are in relation to him—with one officer directly behind him and the other

  behind him and to his right. After looking at the officer directly behind him, Mr. Oloa

  continues to run forward but extends his arm backward toward the officer and shoots.

  The officers respond by taking cover. In one of the videos, Mr. Oloa can then be seen

  putting two hands on the gun and manipulating it in a manner consistent with trying

  to clear the jam. Mr. Oloa then angles the gun behind him and to his right, in the

  direction of where the second officer had been. Neither the angle of the gun, nor the

  fact that the officers took cover after the first shot, undermine the district court’s

  finding that by shooting a loaded gun at the pursuing officers, Mr. Oloa intended to

  kill them.

         Mr. Oloa compares the district court’s factual finding of intent based on the

  video evidence in this case to two cases where we concluded photograph evidence

  did not support certain factual findings for the application of the Guidelines. Neither

  comparison is persuasive. In United States v. Mejia-Canales, we concluded

  photographic evidence relied upon by the district court “len[t] no support” to its

  factual finding of bodily injury. 467 F.3d at 1284. In that case, we reviewed the

  district court’s sentencing enhancement for bodily injury “inflicted during a scuffle”

  between an inmate and a police officer at a county jail. Id. at 1281. The district court

  added two levels to the offense level “because the victim sustained bodily injury.” Id.

  The only evidence before the district court to support the officer’s injuries of “a small

                                              15
Appellate Case: 22-6046     Document: 010110783218        Date Filed: 12/14/2022    Page: 16



  laceration on the inside of his mouth and a red mark on his forehead,” were three

  photographs “of particularly poor quality.” Id. We concluded these three photographs

  were insufficient to prove “bodily injury” to support the enhancement under the

  Guidelines. Id. at 1282. Because the poor-quality images did not demonstrate an

  injury that was painful and obvious, lasting or “of a type for which medical attention

  ordinarily would be sought,” id., we concluded the district court’s finding of bodily

  injury was “without factual support in the record” and constituted clear error, id. at

  1284.

          Mr. Oloa also relies on United States v. Aragon, 922 F.3d 1102 (10th Cir.

  2019). In that case, we reviewed for clear error a district court’s “determination of

  the quantity of drugs for which the defendant [wa]s held accountable under the

  Guidelines.” 922 F.3d at 1110 (quotation marks omitted). There, the district court

  relied on two pieces of evidence to make this finding: (1) an “inventory of the car’s

  contents listing the packaged weights of the suspected drugs,” and (2) “photographs

  of the suspected drugs in their packaging.” Id. at 1111. Based on the photographs

  alone, the district court found “that the packaging weighed half a gram.” Id. We

  concluded this finding was clearly erroneous because “the photographs in th[e] case

  provide[d] a poor basis for determining how much of the gross weights . . . [wa]s

  attributable to the packaging,” noting “there was no scientific basis for estimating

  quantity from appearance.” Id. (quotation marks omitted). Because the photographs

  did not provide “even a minimum indicia of reliability” as to the weight of the

  unpackaged suspected drugs and there was no other evidence to support the net

                                             16
Appellate Case: 22-6046     Document: 010110783218        Date Filed: 12/14/2022     Page: 17



  weight, we concluded the district court’s sentencing decision was not supported by

  the record. Id. at 1112–13 (internal quotation marks omitted).

        These cases are inapposite. Here, the video evidence provides a sufficient basis

  to find Mr. Oloa intended to kill the officers when shooting at them in the casino

  parking lot. Mr. Oloa all but concedes that the district court’s interpretation of the

  video evidence is supported by arguing that “the footage provides no reason to credit

  the [G]overnment’s theory over Mr. Oloa’s account.” Appellant’s Br. at 21. To be

  sure, the district court’s interpretation of the evidence is not the only permissible one.

  But the possibility of a different interpretation of Mr. Oloa’s intent based on the

  video does not transform the district court’s finding into clear error. Anderson, 470

  U.S. at 574. If the “court’s account of the evidence is plausible in light of the record

  viewed in its entirety,” we may not reverse even if we may have weighed the

  evidence differently. Id. In other words, “[w]here there are two permissible views of

  the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id.

  Because the district court’s interpretation of Mr. Oloa’s intent based on his actions in

  the video is supported by the record, it did not clearly err in making such a finding.

                                  III.   CONCLUSION

        We AFFIRM Mr. Oloa’s sentence.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge


                                             17